Citation Nr: 0111251	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  99-15 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for seizure 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The veteran had active duty from January 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1997 and January 1999 rating 
decisions by the Los Angeles, California Regional Office (RO) 
of the Department of Veterans Affairs (VA).

The veteran initiated a claim for increase in March 1995, 
when his disability rating for PTSD was 30 percent disabling.  
In a July 1995 rating decision, the RO denied the veteran's 
claim for increase.  He was notified of the same on August 1, 
1995.  He submitted a letter in response in November 1995.  
In an April 1996 letter from the RO to the veteran, the RO 
notified the veteran that the letter received from him in 
November 1995 would not be accepted as a notice of 
disagreement because it was not specific enough.  The veteran 
thereafter made no attempt to correspond with VA until 
January 1997, when he initiated this claim on appeal.  

The Board observes that by way of a September 1997 rating 
decision, a 50 percent disability rating was granted for 
PTSD.  In AB v. Brown, 6 Vet. App. 35 (1993), it was held 
that on a claim for an original or increased rating, the 
appellant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded.  Because the veteran 
has not been awarded the maximum benefit for PTSD, his 
increased rating claim remains in controversy, and the Board 
therefore will proceed to adjudicate the claim.

During the pendency of this appeal before the Board, the 
veteran submitted additional argument and medical evidence to 
the RO.  The RO transferred the additional records to the 
Board.  The Board has incorporated the additional evidence 
into the veteran's claims folder, as well as reviewed it in 
conjunction with claims decided herein.  

In light of the determination below, the issue of entitlement 
to a total rating based on individual unemployability due to 
service-connected disability is moot, and will not be 
addressed in this decision.  See VAOPGCPREC 6-99 (June 7, 
1999).

Finally, the Board notes that the veteran has raised the 
issue of entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for Bell's palsy 
based on additional disability due to treatment at a VA 
facility from August 1995.  Since this matter was not 
developed or certified for appeal, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran has had one major seizure in the last two 
years, and had not had a seizure for almost twenty years 
prior.  

2.  The veteran is currently completely disabled due to 
chronic PTSD manifested by gross impairment in thought 
processes or communication; persistent delusions of 
hallucinations; grossly inappropriate behavior; and 
persistent danger of hurting self or others.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation of 20 
percent for service-connected seizure disorder are met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. 38 C.F.R. § 4.124a, 
Diagnostic Codes 8910, 8911, 8912 (2000).

2.  The schedular criteria for a disability evaluation of 100 
percent for service-connected PTSD are met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Board is satisfied that all facts pertinent to the claims 
have been properly developed.  The RO has obtained relevant 
medical records, as the veteran has indicated treatment at VA 
facilities.  In addition, the RO has provided the veteran 
with VA examinations, and the veteran has submitted mail in 
the form of medical evidence pertinent to his claims  
Therefore, after examining the record, the Board finds that 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims have been 
undertaken, and hence no further assistance to the veteran is 
required.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, __ (to be codified as amended at 38 U.S.C. §§ 5103A, 
5107).


II.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

Separate disabilities arising from a single disease entity 
are to be rated separately. 38 C.F.R. § 4.25 (1999); Esteban 
v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1999); Fanning v. Brown, 4 
Vet. App. 225 (1993).


A.  Seizure Disorder

The veteran's seizure disorder is rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8910, the code applicable for grand 
mal epilepsy.  The various forms of epilepsy (grand mal, 
petit mal, and Jacksonian) are evaluated in accordance with a 
general rating formula, which provides as follows:  A 
confirmed diagnosis of epilepsy with a history of seizures is 
rated 10 percent.  Epilepsy manifested by at least one major 
seizure in the last two years; or at least two minor seizures 
in the last six months may be assigned a 20 percent 
evaluation.  A 40 percent evaluation requires at least one 
major seizure in the last six months, or two in the last 
year; or an average of at least five to eight minor seizures 
weekly.  A 60 percent evaluation requires an average of at 
least one major seizure in four months over the last year; or 
nine to ten minor seizures per week.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8910, 8911, 8912 (2000).

NOTES 1 and 2 of Diagnostic Code 8911 characterize a "major 
seizure" as the generalized tonic-clonic convulsion with 
unconsciousness.  A "minor seizure" consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head ("pure" petit mal); or sudden jerking movements of 
the arms, trunk or head (myoclonic type); or sudden loss of 
postural control (akinetic type).  NOTES 1-3 state that there 
will be no distinction between diurnal and nocturnal major 
seizures.  In the presence of major and minor seizures, rate 
the predominating type.  This rating will not be combined 
with any other rating for epilepsy.  38 C.F.R. § 4.124a, 
Diagnostic Code 8911.

As to the frequency of the seizures, competent, consistent 
lay testimony emphasizing convulsive and immediate post- 
convulsive characteristics may be accepted. The frequency of 
seizures should be ascertained under the ordinary conditions 
of life (while not hospitalized).  38 C.F.R. § 4.121 (2000).

Section 4.124a also addresses "Epilepsy and 
Unemployability,: and it is noted that:  (1) Rating 
specialists must bear in mind that the epileptic, although 
his or her seizures are controlled, may find employment and 
rehabilitation difficult of attainment due to employer 
reluctance to the hiring of the epileptic.  (2) Where a case 
is encountered with a definite history of unemployment, full 
and complete development should be undertaken to ascertain 
whether the epilepsy is the determining factor in his or her 
inability  to obtain employment.  (3) The assent of the 
claimant should first be obtained for permission to conduct 
this economic and social survey.  The purpose of this survey 
is to secure all the relevant facts and data necessary to 
permit of a  true judgment as to the reason for his or her 
unemployment and should  include information as to:  (a) 
Education; (b) Occupations prior and subsequent to service; 
(c) Places of employment and reasons for termination; (d) 
Wages received; (e) Number of seizures.  (4) Upon completion 
of this survey and current examination, the case should have 
rating board consideration.  Where in the judgment of the 
rating board the veteran's unemployability is due to epilepsy 
and jurisdiction is not vested in that body by reason of 
schedular evaluations, the case should be submitted to the 
Director, Compensation and Pension Service.  The Board herein 
notes that the veteran's circumstances, symptomatology 
associated with his seizure disorder, and his claim for TDIU, 
do not comport with this particular rating criteria; and the 
same will not be further discussed.  

The factual background and procedural history pertinent to 
this claim are as follows. 

From August 1970 to September 1970, the veteran was 
hospitalized at VA for a seizure disorder, etiology 
undetermined.  It was reported that the veteran had had 
blackouts which began shortly following head injury in 
Vietnam in April or May of 1969.  

In a January 1971 rating decision, service connection for a 
seizure disorder was granted.  The RO noted that the 
veteran's service medical records were silent as to the 
claimed condition until 1969 when a neurological disorder was 
noted and mild changes.  The disability was granted based 
upon the doctrine of reasonable doubt.  A 10 percent 
evaluation was assigned.  At a July 1971 VA neurological 
examination, the diagnosis was convulsive disorder, grand mal 
type, in partial control, cause unknown.  

On VA examination in September 1975, it was noted that the 
veteran did not take medication for seizures.  The diagnosis 
was grand mal from the history.  In a November 1975 rating 
decision, the RO decreased the assigned disability rating to 
zero percent.  

VA neurological notes from November 1986, show that the 
veteran had a seizure disorder by history.  

A VA record dated on February 10, 1997 shows that the veteran 
was on no medications for his seizure disorder.  At VA 
examination in February 1997, history of seizure disorder was 
included in the diagnoses.  

By rating action dated April 1987, the RO assigned a 10 
percent evaluation for seizure disorder, effective July 1986.  
In July 1987, the Director of Compensation and Pension 
Service of the VA concluded that it was clear and 
unmistakable error for the rating for the veteran's service 
connection seizure disorder to have been reduced, and that 
appropriate action should be taken to restore the 10 percent 
evaluation.  In a rating decision dated December 1987, the RO 
restored the 10 percent evaluation for seizure disorder, 
effective October 1970.  

In August 1998, the veteran underwent a VA general 
examination, on a fee basis.  It was noted that the veteran 
was off Dilantin, the medication he took for seizures for the 
past 10 years.  He had not had a seizure since the mid-
1980's.  It was noted that the veteran was not employed and 
that his last date of employment was in 1987.  The diagnosis 
was seizure disorder.  In the discussion section, the 
examiner commented that he did not feel that the veteran was 
unemployable due to his seizure disorder; again, because 
there had been no evidence of seizures for over ten years 
despite being off the anti-seizure medications.  

On April 1, 2000, the veteran underwent VA general 
examination, on a fee basis.  The veteran reported that his 
seizure disorder began when he was in Vietnam, and that his 
last seizure disorder was during the mid 1980's.  He had been 
off his seizure medication for over ten years.  The veteran 
reported that he continued to have what he described as 
haziness and fogginess that occurred from time to time, 
perhaps once a month.  He also had episodes of trembling of 
his hands that may occur three to four times per day.  The 
veteran reported having migraine headaches, and separate 
complaints associated therein.  Physical examination revealed 
that the veteran was well nourished and well developed and in 
no apparent acute distress.  Included in the examination was 
a neurological evaluation.  The examiner noted, for sensory 
purposes, that there was decreased sensation to light touch 
on the right side of the face when compared to the left.  In 
addition, there was slightly decreased facial tone on the 
right with a slight facial droop on the right side.  He had a 
slight amount of drooling and at times had to dab the saliva 
from the corner of his mouth on the right side.  In the 
diagnosis section, it was noted that the veteran had seizure 
disorder, currently asymptomatic, and that he had Bell's 
Palsy with right facial numbness and weakness.  

In the discussion section, the examiner stated that the 
veteran had not had a seizure for many years, but that he 
described episodes of his hands trembling.  However, that is 
while he was fully conscious and the etiology was not clear.  
The examiner said "this certainly is not consistent or 
typical for a seizure."  The examiner noted that the veteran 
also had episodes of "haziness and fogginess" with unclear 
etiology.  It was again noted that the veteran was not on any 
medication for the seizure, and that he had been off for 10 
years.  The examiner stated that the trembling of the hands 
and the fogginess as well as haziness reported were less than 
likely to be related to the seizure, and that the examiner 
could not give definite etiology of those complaints.  It was 
noted that the neurological examination was normal except for 
the Bell's palsy, and that the seizure was asymptomatic and 
should not have effect on the veteran's daily functioning at 
that time.  

A VA record dated on July 28, 2000, shows that the veteran 
was there for routine follow-up for morning headaches 
probably secondary to bruxism and sleep apnea.  The veteran 
had been followed in the remote past for history of seizure 
disorder with had been quiescent for years with 
anticonvulsant medication, discontinued 10 years prior.  The 
veteran stated that he had not been feeling well for the past 
3 weeks and had a sore throat, and felt tired and dizzy.  On 
Saturday, July 23, 2000, at 7:00 a.m., the veteran felt his 
face twitching and when he regained consciousness he noted 
that the wall had been punched in.  He sustained contusions 
in the right frontal area, and the right shoulder area.  
There was no medical visit until this day that he came into 
the walk in clinic.  The veteran had been told of the 
fracture of the right clavicle and was noted to have a 
temperature of 101.9, with peripheral white blood counts of 
19,000, and erythematous throat.  The veteran denied any 
change of medications or decrease of medications prior to the 
seizure.  He admitted to bifrontal headaches, that he had not 
felt well and that he may have been confused during the week 
as well.  

Observation of the veteran showed that he was awake and alert 
at that time, and that neurological examination was 
unchanged.  The assessment was grand mal seizure on Saturday 
July 23, 2000, probably secondary to systemic infection in 
the veteran with a remote history of seizure disorder who had 
been seizure free for 10 plus years and off anti-convulsants.  
A MRI (magnetic resonance imaging) of the brain and further 
neurological evaluation was indicated.   

A VA record dated on August 1, 2000, shows that the veteran 
presented with a history of seizure disorders that started 
when he was in service in Vietnam and stopped in the 1980's.  
He had been off medications since 1985.  The veteran was 
physically examined, and the assessment was that he was a 52 
year old male with history of grand mal seizure, off 
anticonvulsants since 1985 who presented with unwitnessed 
likely grand mal seizure with right frontal contusion and 
fractured right clavicle likely precipitated by infection.  

A VA record dated on August 3, 2000, shows that the veteran 
underwent an EEG (electroencephalogram) at that time due to 
recurrent seizure.  The interpretation of the record showed a 
normal EEG recording, no sharp and spike waves were seen.  
The normal EEG did "not exclude seizure disorders."  
Clinical correlation was recommended.  

A VA record dated on September 28, 2000 shows an assessment 
that the veteran had a grand mal seizure on July 23, 2000, 
probably secondary to systemic infection secondary to urinary 
tract infection thought secondary to enlarged prostate, all 
in a patient with remote history of seizure disorder who had 
been seizure free for 10 plus years off anti-convulsants 
prior to the July 23rd episode.  The assessment was 
cephalalgia, recently worsened, possibly related to 
discontinuance of propanolol.  

The Board has reviewed the evidence pertinent to this claim, 
and determines that, affording the veteran the benefit of the 
doubt, a 20 percent rating should be assigned for his seizure 
disorder disability.  When, after consideration of all 
evidence and material of record in a case, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt of 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991). 

The evidence of record shows that the veteran had a grand mal 
seizure on July 23, 2000.  This occurrence was unwitnessed by 
anyone, and the veteran reported for walk in examination a 
few days later on July 28, 2000.  This type of symptomatology 
meets the criteria under 38 C.F.R. § 4.124a, Diagnostic Code 
8910, for a 20 percent rating since his epilepsy was 
manifested by at least one major seizure in the last two 
years.  The medical evidence of record, as recited above, 
shows that the veteran has been asymptomatic for the most for 
the past 20 years.  The reason the doctrine of reasonable 
doubt is invoked here, is because the negative evidence and 
positive evidence in the claim are in equipoise, and the 
benefit of the doubt in such situations lies with the 
veteran.  The evidence going against the claim is that the 
veteran has not had a grand mal seizure for many years, and 
when he did have the seizure in July 2000, it was unwitnessed 
and he did not immediately thereafter report for examination.  
The diagnostic tests performed on him later in July and in 
August 2000, were removed from the time of the seizure.  The 
evidence in support of the claim for increase shows that when 
the veteran was examined in July and August 2000, the 
examining physicians and the diagnostic tests revealed that 
he probably had a grand mal seizure due to systemic 
infection.  Accordingly, the veteran is entitled to an 
increased evaluation, to 20 percent for his service-connected 
seizure disorder.  

A 40 percent evaluation is not warranted at this time because 
the medical evidence of record shows that the veteran was 
asymptomatic for his seizure disorder when evaluated 
neurologically and otherwise over the years; until July 2000.  
Therefore the requirement that there be "at least one major 
seizure in the last six months, or two in the last year; or 
an average of at least five to eight minor seizures weekly" 
has not been met for a 40 percent evaluation.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8910, 8911, 8912 (2000).


B.  Post-traumatic Stress Disorder

The veteran's PTSD disorder is rated under 38 C.F.R. § 4.130, 
the Schedule for rating mental disorders, including 
Diagnostic Code 9411 for post-traumatic stress disorder.  The 
veteran's PTSD is currently evaluated as 50 percent disabling 
under Diagnostic Code 9411.  The veteran's disorder is 
therefore contemplated to approximate symptoms indicative of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2000).

In order to obtain a 70 percent disability rating, the 
veteran's symptoms would need to approximate a showing of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating would be appropriately assigned if the 
symptoms were indicative of total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions of 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.

The factual background and procedural history pertinent to 
this claim reveal the following.  

VA hospital records show that the veteran was hospitalized 
from July 1986 to September 1986 for major depression with 
psychosis, poly substance abuse and mixed personality 
disorder; and from September 1986 to October 1986 for mixed 
substance dependence and psychotic depression.  

VA psychiatric examination in February 1987 revealed that the 
veteran had post-traumatic stress disorder, delayed type, 
with multiple drug abuse.  

In an April 1987 rating decision, service connection was 
granted for PTSD, and a 10 percent evaluation was assigned.  
In a January 1988 letter to the veteran, the RO notified the 
veteran that service connection had been established for 
post-traumatic stress disorder.  

VA treatment records show that the veteran has been seen on 
an outpatient basis, consistently, from 1989 to 2000.  

VA examination report signed in December 1991 reveals that 
the veteran was not homicidal or suicidal at that time.  The 
diagnoses included Axis I, post-traumatic stress disorder, 
history of (substance) abuse, and Axis V, current level of 
psychiatric functioning of 70, fair. 

November 1993 VA records show that on an annual summary 
report of the PTSD program, the veteran continued to work 
hard on resolving issues around the war and its impact on 
him.  He had made progress in developing a support system and 
social skills.  

VA psychiatric examination in May 1995 revealed that the 
veteran denied suicidal or homicidal ideas.  His affect was 
appropriate, and concentration and memory poor.  He denied 
impairment of thought processes or thought contents.  Insight 
and judgment were adequate.  The diagnoses included Axis I 
PTSD, chronic, with multiple substance abuse dependence in 
remission; and Axis IV, psychosocial stressors in the form of 
severe combat experience; and Axis V, Global Assessment of 
Functioning past and current year of 65.  A corresponding 
social and industrial survey was done, to include 
psychological testing.  Following the testing, it was 
indicated that the veteran admitted suffering from a number 
of PTSD symptoms, including flashbacks, heightened startle 
response, sleep disturbance and difficulties with memory and 
concentration.

February 1996 VA records show that on an annual summary 
report of the PTSD program, the veteran had become 
increasingly more social over the past years.  He was 
currently attending several groups and developing 
relationships with others.  

A June 26, 1997 VA medical record shows that the veteran 
underwent a psychosocial evaluation at that time.  In 
pertinent part, the examiner found that the veteran reported 
having experienced psychological or emotional problems on 
15 days during the past 30 days.  He reported experiencing 
serious depression, serious anxiety, hallucinations, trouble 
understanding, remembering or concentrating, and trouble 
controlling violent behavior.  The veteran reported suicidal 
ideation, but not in the past 30 days, and he reported 
attempting suicide but not in the past 30 days.  The veteran 
said he had been bothered slightly by psychological or 
emotional problems in the month prior to that interview, and 
he considered treatment for psychological or emotional 
problems to be considerably important.  In the interviewer's 
opinions, the information that the veteran provided 
concerning his psychiatric problems was not significantly 
distorted by misrepresentation.  The examiner noted that the 
veteran was service connected for PTSD and, although still 
troubled by symptoms, he was being treated in the PTSD 
program.  

On August 21, 1997, the PTSD Program Psychologist, from the 
VA outpatient care services, wrote a letter on the veteran's 
behalf.  Her credentials as a psychologist included a Ph.D 
degree.  She stated that the letter was written to verify 
treatment and diagnosis of the veteran.  The veteran had been 
in treatment for combat-related PTSD since November 1991.  
Initially he was extremely agoraphobic and had difficulty 
riding the bus to his appointments.  At that time he did not 
leave his house.  His mother helped him with things like 
shopping and all bill paying.  She was his only contact with 
others.  During treatment he had worked hard to develop 
social support and interact with others.  He had been 
involved with meeting new people and developing friendships.  
He had made progress in developing a support system and 
social skills.  Over the years his functioning had been 
characterized by some significant increases as well as 
losses.  His father died in August 1995.  That triggered 
feelings of guilt and anger combined with grief.  He began 
drinking heavily in August and agreed to enter the Alcohol 
Treatment Program in September.  At the time of the letter, 
he had remained in treatment and attended group sessions 
regularly.  

The psychologist stated that problems continued to exist with 
his relationships with his father's family, in that he was 
not notified of several family events, including weddings and 
funerals.  The veteran had begun taking a college course in 
history and was interested in taking more classes.  He had 
recognized that some of his symptoms would never go away and 
was dealing with the possibility that he could not work full-
time.  PTSD symptoms continued to bother him and he had been 
able to reduce his contact with others when they overwhelmed 
him.  The psychologist said "it is unclear whether he will 
be able to work full-time due to these symptoms."  She said 
that the veteran's developing skill of coping with stress by 
taking time-outs was "less likely to work in a job 
setting."  He had been able to handle himself in a variety 
of stressful situations and continued to improve on his 
social skills.  He continued to have an increase of symptoms 
around anniversary dates.  Symptoms of guilt, remorse, and 
difficulty forgiving himself continue.  He continued to work 
on identifying triggers of rage and dissociative attacks.  He 
continued to work hard on resolving issues around the war and 
its impact on him.  

In addition, the psychologist noted that the veteran had had 
treatment for a physical ailment during the past year, and 
that his PTSD symptoms had worsened during that time.  
Because of that ailment, the veteran had marked fatigue and 
past ways of dealing with (PTSD) symptoms, ie., long walks, 
people watching at the mall, and physical activity, had been 
impossible to do with that level of fatigue.  The 
psychologist noted that the veteran had been more withdrawn 
over the past year, with less contact with others.  That also 
resulted in drug relapse for approximately a month.  Prior to 
that, he had been drug free for over 10 years.  He had been 
able to remain clean since that time and his prognosis was 
good.  The psychologist stated that the veteran's diagnostic 
picture included:  Axis I, PTSD, agoraphobia with panic 
attacks, depression, polysubstance dependence, in partial 
remission, Axis IV, isolations, exposure to combat, and 
family conflict; and Axis V, GAF of 40.  

On September 11, 199
7, the veteran's VA doctor wrote a letter on his behalf.  
Therein, the doctor stated that the veteran currently still 
suffered from numerous arousal symptoms of PTSD such as 
anxiety, guilt, inability to control emotions, inability to 
discriminate trivial from serious stimuli, and dissociative 
experiences and depression.  "Complicating his condition is 
hepatitis and interferon treatment which has rendered him 
totally disabled."  The diagnosis was PTSD, panic and 
agoraphobia, depression, hepatitis, and hypertension.  The 
GAF was 35-40 for the past year.  

VA medical records show that the veteran continued outpatient 
treatment with his VA psychologist during 1998 and 1999.  The 
record shows that during that time, the veteran also attended 
the Alcohol Treatment Program.  

In particular, in June 1998, the veteran's VA psychologist, 
who wrote the August 21, 1997 letter on his behalf, reported 
an integrated clinical summary.  Therein she noted that the 
veteran continued to be somewhat isolated with difficulty 
developing healthy friendships.  He continued to work on 
issues of intimacy and trust with his relationship with his 
girlfriend.  He had strengths in areas of openness and 
honesty in relationships and ability to empathize with 
others.  He tended to be extroverted, and enjoyed the company 
of other people and was assertive with his own needs.  He 
appeared to be above average in intellectual ability.  He had 
strong support with both his mother and girlfriend.  Included 
in the diagnosis was Axis I, PTSD, agoraphobia with panic, 
and Axis V, GAF 35, with highest level in the past year of 
35.  

In August 1998, the veteran underwent VA psychiatric 
examination on fee basis.  The examiner noted that the 
veteran's symptoms interfered with his employment and social 
functioning.  Mental status examination revealed that the 
veteran had impairment of thought processes.  There was 
evidence of delusions and hallucinations.  There was some 
inappropriate behavior.  At times, he was difficult to 
interview.  He was preoccupied with the Vietnam War.  There 
was some suicidal ideation, but no plans or intentions.  
There were no homicidal tendencies.  The veteran's personal 
hygiene was fair.  He was oriented to person, place and time.  
He had memory impairment during the mental status 
examination.  The veteran had some obsessive thoughts about 
Vietnam, and there was no ritualistic behavior.  The rate and 
flow of speech were rapid at times, but there was no obscure 
speech pattern.  He reported panic attacks.  The veteran 
appeared to be anxious and tense.  His mood was nervous and 
depressed.  There was impairment of impulse control which 
affected his motivation and mood.  The veteran stated that he 
got irritable easily.  The veteran's sleep pattern was also 
impaired which interfered with his daytime activities.  

On November 29, 1999, another of the veteran's VA physician's 
wrote a letter on the veteran's behalf.  Therein, he stated 
that he was writing to certify that the veteran was still 
under his care for treatment of PTSD and mood disorder.  In 
recent months he had regressed to psychotic symptoms besides 
his Panic and arousal/guilt symptoms of PTSD.  The doctor 
said that he had to medicate the veteran with anti-psychotic 
medications which had added to his overall disability 
condition.  His current diagnosis included also, hepatitis, 
hypertension, depression and mood congruent psychosis.  His 
GAF had "deteriorated to 30 making him totally disabled and 
unemployable."  

On April 15, 2000, the veteran underwent a VA psychological 
examination, on a fee basis.  Therein, the examiner indicated 
that he had reviewed some of the veteran's medical records 
from VA.  Under general history for the past year, the 
veteran indicated that he was still having nightmares and 
flashbacks about Vietnam, and difficulty communicating with 
people.  The veteran reported that he attended outpatient 
care.  He stated that he had delusions that people were 
following him, and that he felt that someone in the room 
would attack him.  Regarding hallucinations, the veteran said 
that he heard voices and crying babies.  The veteran reported 
that he had had suicidal thoughts off and on but no suicidal 
plans or intentions.  There was no homicideality.  The 
veteran denied having panic attacks at that time, although he 
had a history of getting nervous and anxious easily.  He had 
problems controlling impulses which decreased his motivation, 
and decreased his mood and made him depressed.  There was a 
decrease in daily activities and social function.  The 
veteran reported that he did not do well with other people.  
He had been divorced twice and his girlfriend left him last 
year because he thought that she was the enemy.  

Mental status examination revealed that the veteran did have 
impairment of thought processes and communication as he spoke 
a lot about Vietnam war experiences and how he tortured 
people in Vietnam.  At times he had to take pauses during the 
evaluation.  He had delusions of persecution that people were 
after him and hallucinations of hearing voices in the context 
of PTSD symptoms.  He had inappropriate behavior at times 
because of talking about different things while being 
interviewed, mostly talking about Vietnam.  He did not have 
any suicidal or homicidal thoughts, plans or intentions.  

The examiner stated that the veteran had fair ability to 
maintain personal hygiene and other basic activities of daily 
living.  The veteran was oriented to person, place and time.  
The veteran had short-term memory impairment.  He was only 
able to remember one out of three objects after three and 
five minutes.  That could have been because he was 
preoccupied too much about Vietnam war experiences.  Long 
term memory was also somewhat impaired.  Other than the 
Vietnam memories, most of his long-term memory was impaired.  
He was unable to remember the past Presidents of the United 
States.  

The examiner stated that the veteran did not have ritualistic 
behavior that interfered with routine activities, but he was 
obsessed about Vietnam and had feelings of guilt because he 
killed women and children and tortured people back in 
Vietnam.  He said that that was in retaliation because they 
killed American soldiers.  Rate and flow of speech were 
sometimes slow.  There was no evidence of acute panic 
attacks.  His mood was a combination of symptoms such as 
anxiety, depression and PTSD symptoms including irritability, 
outbursts of anger, impaired impulse control, sleeping 
impairment, inability to concentrate, and inability to focus.  
Included in the diagnoses were Axis I, post-traumatic stress 
disorder and Axis V, Global Assessment of Functioning of 51.  
This examiner also entered a one-page discussion report 
following the diagnoses, which is not included herein.  
Therein, the examiner further discussed the veteran's 
subjective symptoms and stressors as they related to Vietnam, 
and discussed his objective findings on mental status 
examination.  The examiner concluded the discussion by 
stating that, based on the medical evidence presented, 
history from the veteran and the mental status examination, 
it appeared that the veteran met the criteria of post-
traumatic stress disorder.  

On November 27, 2000, the veteran's VA physician wrote a 
letter on the veteran's behalf.  Therein, the physician 
stated that the veteran had been under his care for the 
treatment of PTSD (currently rated 50 % disabling) and Major 
Depression.  The veteran had been followed continuously by 
this physician since January 1, 2000.  The physician further 
stated that the veteran continued to re-experience traumas 
suffered while serving in the Vietnam War, with concomitant 
hyperarousal and severe social avoidance.  His condition had 
continued to deteriorate since his last rating despite 
aggressive treatment with psychotropic medication and 
psychotherapy.  The veteran "now experiences panic attacks 
several times daily (associated with derealization, illogical 
speech, and disorientation to time and place) which make 
sustained gainful employment unrealistic."  The veteran also 
experiences increased irritability, increased isolativeness 
and memory impairment due to his uncontrolled symptoms.  It 
was further noted that the likelihood that the veteran could 
effectively manage the routine stress of a normal workplace 
is quite low.  In addition, the veteran continues to 
experience frequent setbacks in the face of predictable and 
unpredictable stressors.  "In my opinion, his current rating 
of 50% grossly underestimates his true level of service-
connected disability specifically attributable to PTSD."  
Finally, the physician commented that there was no medical 
evidence of which he was aware to suggest that the veteran's 
condition would improve beyond his current level of 
functioning, and he therefore concluded that the veteran was 
"completely disabled and unemployable due to chronic and 
severe Posttraumatic Stress Disorder."  

The diagnoses were Axis I, PTSD, chronic, major depression, 
recurrent, severe; Axis IV, severe (chronic illness, poverty, 
chronic pain, social isolation), and Axis V, (GAF) 20/30 
(past year).

The Board has reviewed all of the evidence pertinent to this 
claim and determines that an increased evaluation is 
warranted in this instance.  The medical evidence of record 
shows that the veteran has had continuous treatment for his 
service connected PTSD disorder since the time of the grant 
of service connection.  A continuous increase in the severity 
of the disability has also been shown.  For example, using 
the GAF scores as indicators, various examiners have reported 
the veteran's global assessment of function as 70 in December 
1999, and then down to 65 in May 1995, 40 in August 1997, 35 
in September 1997 and June 1998, and 30 in November 1999.  

While GAF scores are not the only or most probative indicator 
of the veteran's psychological well being, the Board cites to 
them for two reasons.  The first being that these scores show 
a steady decline in the veteran's occupational and social 
impairment, and when each score was rendered, the examining 
physician had essentially evaluated the veteran's 
psychological state through complete and thorough 
examination, including appropriate diagnostic testing; and 
each physician rendered a corresponding opinion with the GAF 
score rendered.  

Secondly, the GAF scores are being cited as one form of 
measuring the veteran's increase in severity for PTSD because 
when he was evaluated on a fee basis in April 2000, the GAF 
score went up from a low 30 to 51.  However, at that time the 
examiner emphasized that the veteran's diagnosis for PTSD was 
accurate, suggesting, perhaps, that the examiner was rating 
the veteran for the purposes of an initial claim.  That 
examiner also found that the veteran did not have ritualistic 
behavior that interfered with routine activities, and that 
there was no evidence of acute panic attacks, two of the 
required criteria for a rating higher than the assigned 50 
percent.  

Nonetheless, the veteran's treating physician wrote a letter 
in November 2000, which the Board finds most probative in 
this case, wherein he expressly stated that the veteran was 
totally disabled due to the PTSD, and that, essentially, the 
rating for 50 percent grossly underestimated the veteran's 
current level of disability, and that the prognosis was poor 
for improvement.  He suggested that the veteran's GAF was at 
an all time low of 20. 

Ultimately, the Board finds, based upon the steady decline of 
the veteran's ability to function, and the opinions of record 
rendered by the veteran's treating VA physicians, that the 
veteran is 100 percent disabled due to his service-connected 
PTSD, pursuant to the shedular criteria.  Accordingly, the 
claim is granted.  


ORDER

A disability rating of 20 percent for seizure disorder is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.  

A disability rating of 100 percent for PTSD is granted, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.



		
	James R. Siegel 
	Acting Member, Board of Veterans' Appeals



 

